


Exhibit 10.1


Execution Copy


COMMON STOCK AND WARRANT

PURCHASE AGREEMENT

 

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as
of the 28th day of December, 2012 by and among COUPON EXPRESS, INC., a Nevada
corporation (the “Company”), and FUTURE FARM TRUST, a trust organized under the
laws of Michigan with its principal address at 11304 Marquette Drive, New
Buffalo MI 49117 (the “Purchaser”).

WHEREAS, the Company desires to issue and sell, and Purchaser desires to
purchase, common stock, par value $0.001, of the Company (the “Common Stock”)
and warrants to purchase Common Stock, of the Company in substantially the form
attached to this Agreement as Exhibit A (the “Warrants”). The Common Stock and
the Warrants are collectively referred to herein as the “Securities.”

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

1.                  Purchase and Sale of Common Stock and Warrants.

1.1.            Sale and Issuance of Common Stock and Warrants.

(a)      Subject to the terms and conditions of this Agreement, the Purchaser
agrees to purchase at the Closing, and the Company agrees to sell and issue to
the Purchaser at the Closing, (i) 6,835,900 shares of Common Stock and (ii)
Warrants to purchase 5,649,500 shares of Common Stock. The aggregate purchase
price (the “Purchase Price”) for the Common Stock and Warrants shall be
$112,990.00.

(b)      The Purchaser has hereby delivered and paid concurrently herewith the
aggregate Purchase Price set forth on the applicable signature page hereof
required to purchase the Common Stock and Warrants subscribed for hereunder,
which amount has been paid in U.S. Dollars by cash, wire transfer or check,
subject to collection, to the order of the Company.

1.2.            Closing; Delivery.

(a)                The initial purchase and sale of the Common Stock and
Warrants hereunder shall take place remotely via the exchange of documents and
signatures, at 12:00 p.m. Eastern Time on the date hereof, or at such other time
and place as the Company and the Purchaser mutually agree upon, orally or in
writing (which time(s) and place(s) are each designated as the “Closing”).

(b)                At the Closing, the Company shall deliver to the Purchaser
the Common Stock and Warrant to be purchased by the Purchaser against (1)
payment of the applicable Purchase Price therefore by check payable to the
Company or by wire transfer to a bank designated by the Company, and (2)
delivery of counterpart signature

--------------------------------------------------------------------------------


page to the Warrants.

1.3.            Use of Proceeds. In accordance with the Company’s budget
approved by the Company's Board of Directors, the Company will use the proceeds
from the sale of the Common Stock and Warrants hereunder solely (a) to fund
general corporate expenses of the Company in the ordinary course of business;
(b) to fund certain capital expenditures of the Company, however, it will not be
used for purchasing of kiosks; and (c) to fund working capital for sales and
marketing of the Company

1.4.            Defined Terms Used in this Agreement. In addition to the terms
defined elsewhere in this Agreement, the following terms shall have the meanings
set forth in this Section 1.4:

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person that is controlled by one or more
general partners or managing members of, or shares the same management company
with, such Person.

“Amended Certificate” means the Amended Certificate of Incorporation of the
Company filed with the Secretary of State of Nevada.

“Closing” shall have the meaning set forth in Section 1.2(a).

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” shall have the meaning set forth in the recital to this
Agreement.

“Company Intellectual Property” means all patents, trademarks, service marks,
tradenames, copyrights, licenses, software, slogans, domain names and other
similar intangible assets (including any and all applications, registrations,
extensions and renewals relating thereto), and all of the rights, benefits and
privileges associated therewith, that are used by or are material to the
Company.

“Disclosure Schedule” shall have the meaning set forth in Section 2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Key Employee” means each of the Company's Chief Executive Officer and the
employees set forth in Section 1.4 of the Disclosure Schedule.


2


--------------------------------------------------------------------------------


“Knowledge,” including the phrase “to the Company's knowledge,” shall mean the
actual knowledge of the Company's officers and directors with the assumption
that such officers and directors have made inquiry of the matters presented that
is reasonable in the context of a development stage company with a limited
number of employees.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” shall have the meaning set forth in Section 2.1.

“Note” shall have the meaning set forth in the recital to this Agreement.

“Person” means any individual, corporation, partnership, trust, limited
liability company, association, joint venture, government (or an agency or
subdivision thereof) or other entity of any kind.

“Preferred Stock” shall have the meaning set forth in Section 2.2(b).

“Purchase Price” shall have the meaning set forth in Section 1.1(a).

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

“Sarbanes Oxley” shall have the meaning set forth in Section 2.6.

“SEC” means the Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the recitals.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Preferred Stock” shall have the meaning set forth in Section 2.2(b).

“Stock Plan” shall have the meaning set forth in Section 2.2(d).

“Trading Market” means whichever of The New York Stock Exchange, The American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market, the OTC
Bulletin Board or other principal market on which the Common Stock is listed or
quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the Warrants and all other
documents and agreements executed in connection with the transactions
contemplated hereunder.


3


--------------------------------------------------------------------------------


 

“Warrant” shall have the meaning set forth in the recital to this Agreement.

2.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser that, except as set forth on the
Disclosure Schedule attached as Exhibit B to this Agreement (the “Disclosure
Schedule”), which exceptions shall be deemed to be part of the representations
and warranties made hereunder, the following representations and warranties are
true and complete as of the date of the Closing, except as otherwise indicated.
The Disclosure Schedule shall be arranged in sections corresponding to the
numbered and lettered sections and subsections contained in this Section 2, and
the disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 2 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

2.1.            Organization, Good Standing, Corporate Power and Qualification.
The Company is corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has all requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as presently conducted and as proposed to be conducted. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify could (i) have a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) have a
material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company or (iii) adversely
affect the Company’s ability to perform on a timely basis its obligations under
any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”). No proceeding has been initiated in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

2.2.            Capitalization. The authorized capital of the Company will
consist, immediately prior to the Closing, of:

(a)               800,000,000 shares of Common Stock, 271,802,685 shares of
which are issued and outstanding immediately prior to the Closing. All of the
outstanding shares of Common Stock have been duly authorized, duly and validly
issued, fully paid and nonassessable and were issued in compliance with all
applicable federal and state securities laws.

(b)               5,000,000 shares of preferred stock, par value $0.001 per
share (“Preferred Stock”), one hundred twenty (120) of which have been
designated Series A Preferred Stock (“Series A Preferred Stock”), all of which
are issued and outstanding. The rights, privileges and preferences of the
Preferred Stock are as stated in the Amended Certificate and as provided by the
Nevada General Corporation Law.

(c)               The Company has reserved (i) 150,000,000 shares of Common
Stock for issuance upon exercise of the warrants issued in 2011 and 2012, (ii)
150,000,000 shares of Common Stock for issuance upon conversion of the Series A
Preferred Stock, (iii) 104,978,742 shares of Common Stock for issuance upon
exercise of outstanding warrants issued prior to 2011 and (iv) 5,649,500 shares
of Common Stock for issuance upon exercise of the Warrants.


4


--------------------------------------------------------------------------------


 

(d)               The Company has reserved 20,000,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2011 Non-Qualified Stock Option Plan duly adopted by the Board
of Directors, subject to the approval by the Company stockholders (the “Stock
Plan”). No options have been granted under the Stock Plan.

(e)               The offers and sales of each of the outstanding securities of
the Company were at all relevant times either registered under the Securities
Act and the applicable state securities or blue sky laws or, based in part on
the representations and warranties of the purchasers of such securities, exempt
from such registration requirements.

2.3.            Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any Person and is not a participant in any joint
venture, partnership or similar arrangement.

2.4.            Authorization. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise carry out its obligations hereunder
and thereunder. All corporate action required to be taken by the Company's Board
of Directors and stockholders in order to authorize the Company to execute and
deliver each of the Transaction Documents and to consummate the transactions
contemplated hereby and thereby, including but not limited to the sale and
issuance of the Common Stock and Warrants at the Closing and the Common Stock
issuable upon the conversion or exercise of the Warrants has been taken and no
further action is required by the Company, the Board of Directors or the
Company's stockholders in connection therewith. Each Transaction Document, to
which the Company is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, shall constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally, (ii) as the enforcement thereof may be limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

2.5.            Valid Issuance of Securities. The Common Stock and Warrants are
duly authorized and, when issued, paid for and delivered in accordance with the
terms and for the consideration set forth in this Agreement, will be duly and
validly issued, fully paid and nonassessable, and upon execution of a Waiver and
Consent dated of even date herewith by and between the Company and NextLevel
VIII, LLC, free and clear of all Liens other than restrictions on transfer under
the Transaction Documents and applicable state and federal securities laws.
Assuming the accuracy of the representations and warranties of the Purchaser in
Section 3 of this Agreement, the Common Stock and Warrants will be sold and
issued in compliance with all applicable federal and state securities laws. The
Common Stock issuable upon conversion or exercise of the Warrants have been duly
authorized and duly reserved for issuance, and upon issuance in accordance with
the terms of the Amended Certificate, will be duly and


5


--------------------------------------------------------------------------------


validly issued, fully paid and nonassessable and free and clear of all Liens
other than restrictions on transfer under the Transaction Documents and
applicable federal and state securities laws. Based in part upon the
representations and warranties of the Purchaser in Section 3 of this Agreement
below, the Common Stock issuable upon conversion or exercise of the Securities
will be issued in compliance with all applicable federal and state securities
laws.

2.6.            Litigation. Except as set forth in Section 2.6 of the Disclosure
Schedule, there is no claim, action, suit, inquiry, proceeding, arbitration,
complaint, charge or investigation pending or, to the Company's knowledge,
threatened, (i) against or affecting the Company, its properties and assets or
any officer, director or any Key Employee of the Company; (ii) that questions
the legality, validity or enforceability of any of the Transaction Documents or
the right of the Company to enter into them, or to consummate the transactions
contemplated by the Transaction Documents, including, without limitation the
issuance or sale of the Securities; or (iii) that could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Neither the Company nor, to the Company's knowledge, any of its officers,
directors or any Key Employee is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers, directors or any
Key Employee, such as could have a Material Adverse Effect). There is no claim,
action, suit, inquiry, proceeding, arbitration, complaint, charge or
investigation by the Company pending or which the Company intends to initiate.
The foregoing includes, without limitation, claims, actions, suits, inquiries,
proceedings, arbitration, complaints, charges or investigations pending or, to
the Company’s knowledge, threatened involving the prior employment of any of the
Company's employees, such employee’s services provided in connection with such
employment, or any information or techniques allegedly proprietary to any of
such employee’s prior employers, or such employee’s obligations under any
agreements with any of such employee’s prior employers. Neither the Company nor
any of its directors or officers, is or has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act. No attorney representing the Company,
whether or not employed by the Company, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the
Company’s Board of Directors or any committee thereof or to any director or
officer of the Company pursuant to Section 307 of the Sarbanes-Oxley Act of
2002, as amended (“Sarbanes Oxley”), and the SEC’s rules and regulations
promulgated thereunder, and the Company is and, at all times has been in
material compliance with all provisions of Sarbanes Oxley which are and have
been applicable to it. Since October 31, 2010, there have been no internal
investigations regarding accounting or revenue recognition discussed with,
reviewed by or initiated at the direction of the Company’s chief executive
officer, principal financial officer, the board or any committee thereof.

2.7.            Intellectual Property. Section 2.7 of the Disclosure Schedule
sets forth as of the date hereof, a true and complete list of the Company
Intellectual Property.


6


--------------------------------------------------------------------------------


The Company owns, or has valid and enforceable licenses for, or other
enforceable rights to use, the Company Intellectual Property that is used by or
is material to the Company, except where the failure to own, license or have
such enforceable rights could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. No Person has, to the Company's
knowledge, rights to any Company Intellectual Property, except for, and to the
extent of, the ownership rights of the owners of the Company Intellectual
Property that is licensed to the Company and the license rights of any third
parties to which any of the Company Intellectual Property is licensed. To the
Company's knowledge, there is no infringement by any Person of any Company
Intellectual Property. There is no pending or, to the Company's knowledge,
threatened action, suit, proceeding, claim or other action by any Person
challenging the Company's rights in or to any Company Intellectual Property,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding, claim or
other action. The Company believes that it has the right to use, free and clear
of material claims or rights of other persons, all of its customer lists,
designs, computer software, systems, data compilations, and other information
that are required for its products or its business as presently conducted or
proposed to be conducted. There is no pending or, to the Company's knowledge,
threatened action, suit, proceeding, claim or other action by any Person
challenging the validity, enforceability or scope of any Company Intellectual
Property, and the Company is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding, claim or other action. There is no
pending or, to the Company's knowledge, threatened action, suit, proceeding,
claim or other action by any Person that the Company or any of its directors or
employees infringes or otherwise violates, any patents, trademarks, service
marks, tradenames, copyrights, licenses, software, slogans, domain names and
other similar intangible assets (including any and all applications,
registrations, extensions and renewals relating thereto), and all of the rights,
benefits and privileges associated therewith, of others. The Company believes it
has taken such reasonable steps as are required in accordance with sound
business practice and business judgment to establish and preserve its ownership
of all material Company Intellectual Property.

2.8.            Title to Assets. The Company has good and marketable title in
fee simple to all real property that is owned by it or that is material to its
business and good and marketable title to all personal property owned by it or
that is material to its business, in each case free and clear of all Liens,
except for Liens that do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company. Any real property and facilities or personal property
held under lease by the Company are held by it under valid, subsisting and
enforceable leases or license agreements with which the Company is in
compliance.

2.9.            No Conflicts. Upon execution of a Waiver and Consent dated of
even date herewith by and between the Company and NextLevel VIII, LLC, the
execution, delivery and performance by the Company of the Transaction Documents,
the issuance and sale of the Common Stock and Warrants and the consummation by
the Company of the transactions contemplated by the Transaction Documents do not
and will not (i) conflict with or violate any provision of the Company's Amended
Certificate, Bylaws or other organizational or charter documents, (ii) conflict
with, violate or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the


7


--------------------------------------------------------------------------------


Company or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, indenture, debt or other instrument or other understanding to
which the Company is a party or by which any property or assets of the Company
is bound or affected, or (iii) conflict with or result in a violation of any
law, statute, rule, regulation, ordinance, order, judgment, injunction, decree
or other restriction of any court or governmental, regulatory or self-regulatory
authority to which the Company is subject (including, without limitation,
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

2.10.        Directors and Officers. Immediately prior to the Closing, the
directors of the Company will be Eric L. Kash, Herbert Sorocca, Alan Schor and
Joseph Heller, and as of the Closing, the authorized size of the Board of
Directors of the Company is five (5) members. Subsequent to the Closing, the
Company shall (i) add a fifth director, who will be independent and (ii) have no
agreement, obligation or commitment with respect to the election of any
individual or individuals to the Company's Board of Directors except as set
forth in this Section 2.10, the Amended Certificate and Section 2.10 of the
Disclosure Schedule. The Company covenants and agrees to take such actions a may
be required to change the size of the Board of Directors of the Company in
accordance with this Section 2.10. The only executive officer of the Company is
Eric L. Kash. Eric L. Kash devotes his full business time and effort to the
Company. All agreements, commitments and understandings of the Company, whether
written or oral, with respect to any compensation to be provided to any of the
Company’s directors or officers have been fully disclosed to the Purchaser.

2.11.        Disclosure

(a)               The Company confirms that neither it nor any Person acting on
its behalf has provided the Purchaser or their agents or counsel with any
information that the Company believes constitutes material, non-public
information; provided, however, that the Company makes no such representation
with respect to the fact that the Company is entering into the Transaction
Documents and intends to consummate the transactions contemplated hereby and
thereby. The Company understands and confirms that the Purchaser will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company. Other than a confidentiality undertaking with respect
to the transactions contemplated hereby, the Company acknowledges and agrees
that the Purchaser does not make or has not made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

(b)               Each of the disclosures furnished by or on behalf of the
Company to the Purchaser regarding the Company, its business and the
transactions contemplated by the Transaction Documents (including, without
limitation, the representations and warranties of the Company herein) is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

2.12.        Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3, no registration under the
Securities


8


--------------------------------------------------------------------------------


Act or any state securities law is required for the offer and sale of the Common
Stock and Warrants by the Company to the Purchaser as contemplated by the
Transaction Documents, including the subsequent exercise of the Warrants, by
virtue of the exemption provided by Rule 506 of the Securities Act.

2.13.        No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Common Stock to be integrated with prior offerings of the
Company for purposes of (i) the Securities Act, in a manner which would require
the registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

2.14.        No General Solicitation. Neither the Company nor any Person acting
on behalf of the Company has offered or sold any of the Common Stock or Warrants
by any form of general solicitation or general advertising. The Company has
offered the Common Stock and Warrants for sale only to the Purchaser.

2.15.        Acknowledgement Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of her respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser's purchase of the Common Stock and Warrants. The Company further
represents to the Purchaser that the Company's decision to enter into this
Agreement and the Transaction Documents has been based solely on the independent
evaluation of these transactions contemplated hereby by the Company and its
representatives.

2.16.        Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchaser shall
have no obligation with respect to any fees or with respect to any claims (other
than such fees or commissions owed by an Purchaser pursuant to written
agreements executed by such Purchaser which fees or commissions shall be the
sole responsibility of such Purchaser) made by or on behalf of other Persons for
fees of a type contemplated in this Section 2.16 that may be due in connection
with the transactions contemplated by the Transaction Documents.

2.17.        Investment Company. The Company is not, and is not an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


9


--------------------------------------------------------------------------------


 

2.18.        No Additional Agreements. The Company does not have any agreement
or understanding with the Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

2.19.        Corporate Documents. The Amended Certificate and Bylaws of the
Company are in the form provided to the Purchaser, have been duly authorized and
adopted and are in full force and effect.

3.                  Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to the Company that:

3.1.            Authorization. The Purchaser has full power and authority to
enter into the Transaction Documents. The Transaction Documents to which the
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors' rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

3.2.            Purchase Entirely for Own Account. This Agreement is made with
the Purchaser in reliance upon the Purchaser's representations to the Company,
which by the Purchaser's execution of this Agreement, the Purchaser hereby
confirms, that the Securities to be acquired by the Purchaser will be acquired
for investment for the Purchaser's own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring the Securities.

3.3.            Disclosure of Information. The Purchaser has had an opportunity
to discuss the Company's business, management, financial affairs and the terms
and conditions of the offering of the Common Stock and Warrants with the
Company's management and has had an opportunity to review the Company's
facilities. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 2 of this Agreement or the right of the
Purchaser to rely thereon.

3.4.            Restricted Securities. The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser's representations as
expressed herein. The Purchaser understands that the Common Stock and Warrants
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Securities
indefinitely unless they are registered with the SEC


10


--------------------------------------------------------------------------------


and qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Securities, for resale. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to the Company which are
outside of the Purchaser's control, and which the Company is under no obligation
and may not be able to satisfy.

3.5.            No Public Market. The Purchaser understands that the public
market for the Securities is either limited or does not exist, and that the
Company has made no assurances that a public market will ever exist for the
Securities.

3.6.            Legends. The Purchaser understands that the Common Stock and
Warrants and any securities issued in respect of or exchange for the Securities,
may bear one or all of the following legends:

(a)               “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

(b)               Any legend set forth in, or required by, the other Transaction
Documents.

(c)               Any legend required by the securities laws of any state to the
extent such laws are applicable to the Securities represented by the certificate
so legended.

3.7.            Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

3.8.            Foreign Investors. If the Purchaser is not a United States
person (as defined by Section 7701(a)(30) of the Code), the Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Common
Stock or any use of this Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Common Stock, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Common Stock. The Purchaser's subscription and payment
for and continued beneficial ownership of the Common Stock will not violate any
applicable securities or other laws of the Purchaser's jurisdiction.


11


--------------------------------------------------------------------------------


 

3.9.            Exculpation among Purchaser. The Purchaser acknowledges that it
is not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
Purchaser agrees that neither any Purchaser nor the respective controlling
Persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore taken or
omitted to be taken by any of them in connection with the purchase of the
Seucrities.

3.10.        Residence. If the Purchaser is an individual, then the Purchaser
resides in the state or province identified in the address of the Purchaser set
forth on Schedule A attached to this Agreement.

4.                  Conditions to the Purchaser’s Obligations at Closing. The
obligations of the Purchaser to purchase Securities at the Closing are subject
to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:

4.1.            Transaction Documents. The Company and the Purchaser shall have
executed and delivered the Transaction Documents to which it is a party. The
Company shall have delivered the Common Stock and the Warrants to the Purchaser
and such other documents relating to the transactions contemplated by the
Transaction Documents as the Purchaser may reasonably request.

4.2.            Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated at the Closing and all
documents incident thereto shall be reasonably satisfactory in form and
substance to the Purchaser, and the Purchaser (or its counsel) shall have
received all such counterpart copies of such documents as reasonably requested.
Such documents may include good standing certificates.

5.                  Conditions of the Company's Obligations at Closing. The
obligations of the Company to sell the Common Stock and Warrants to the
Purchaser at the Closing are subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived:

5.1.            Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 3 shall be true and correct in
all respects as of the Closing.

5.2.            Performance. The Purchaser shall have performed and complied
with all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before the Closing.

6.                  Miscellaneous.

6.1.            Replacement of Shares or Warrants. If any certificate or
instrument evidencing any Common Stock or Warrants is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction if
requested, as well as any other documentation


12


--------------------------------------------------------------------------------


required by the Company's transfer agent. The applicants for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities. If a replacement certificate or instrument evidencing
any Common Stock or Warrants is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

6.2.            Survival of Representations and Warranties. Unless otherwise set
forth in this Agreement, the representations and warranties of the Company and
the Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of the Purchaser or the Company.

6.3.            Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

6.4.            Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of law. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY CLAIM, ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ANY SUCH CLAIM, ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY NEW YORK STATE COURT OR UNITED STATES DISTRICT
COURT SITTING IN THE CITY OF NEW YORK, AND WAIVES ANY OBJECTION TO THE VENUE OF
THE AFORESAID COURTS.

6.5.            Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile or electronic (including PDF) signature and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.6.            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

6.7.            Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by facsimile (with delivery confirmation)
during normal business hours of the


13


--------------------------------------------------------------------------------


recipient, and if not sent during normal business hours, then on the recipient's
next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Schedule A
attached to this Agreement, or to such facsimile number or address as
subsequently modified by written notice given in accordance with this Section
6.7. If notice is given to the Company, a copy shall also he sent to Meyer,
Suozzi, English & Klein, P.C., 990 Stewart Avenue, Suite 300, Garden City, New
York 11530, Attention: Richard G. Satin, Esq., Facsimile: (516) 741-6706.

6.8.            No Finder's Fees. Each party represents that it neither is nor
will be obligated for any finder's fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder's or broker's fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder's or broker's fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

6.9.            Amendments and Waivers. Except as otherwise set forth herein,
any term of this Agreement may be amended, terminated or waived only with the
written consent of the Company and the Purchaser.

6.10.        Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

6.11.        Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto), the Amended Certificate and the other Transaction Documents
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

6.12.        Remedies. The Purchaser shall have all rights and remedies set
forth in the Transaction Documents and all rights and remedies which such
holders have been granted at any time under any other agreement or contract and
all of the rights which such holders have under any law. Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Purchaser. The Company therefore agrees that the
Purchaser shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.


14


--------------------------------------------------------------------------------


 

[Signature Pages Follow]




15


--------------------------------------------------------------------------------


Execution Page for Common Stock and Warrant Purchase Agreement for Purchaser:

 

IN WITNESS WHEREOF, Purchaser has caused this Common Stock and Warrant Purchase
Agreement to be executed as of the date indicated below.

 

$112,990

           
6,835,900

Subscription Amount
           
Number of Shares of Common Stock
 
 
           
5,649,500

 
           
Number of Warrants to Purchase Common Stock
 
Future Farm Trust

           
 
Print or Type Name
           
Print or Type Name (Joint-owner)
 
/s/ Shirley M. Bilanski, trustee

           
 
Signature

           
Signature (Joint-owner)
 
12/20/12

           
 
Date
           
Date (Joint-owner)
 
 
           
 
Social Security Number
           
Social Security Number (Joint-owner)
 
11304 Marquette Drive
New Buffalo, MI 49117

           
 
Address
           
Address (Joint-owner)
 
__ Joint Tenancy
           
__ Tenants in Common

 




___ Tenancy by the Entirety




16



--------------------------------------------------------------------------------


Company Execution Page for Common Stock and Warrant Purchase Agreement




IN WITNESS WHEREOF, the Company has caused this Common Stock and Warrant
Purchase Agreement to be executed, and the foregoing subscription accepted, as
of the date indicated below.

COUPON EXPRESS, INC.

By: /s/ Eric L. Kash________________

Name: Eric L. Kash

Title: Chief Executive Officer

Date: December 28, 2012


17


--------------------------------------------------------------------------------


Schedule A

Michigan

 


18


--------------------------------------------------------------------------------

